Citation Nr: 0831345	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-31 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include as secondary to service-connected post traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Esquire


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from February 1966 
to November 1968.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Lincoln, Nebraska, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

The evidence of record demonstrates that a heart disorder is 
not related to active military service and is not proximately 
due to or the result of service-connected post traumatic 
stress disorder (PTSD).


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by active 
military service, to include as due to or the result of 
service-connected PTSD.  38 U.S.C.A. §§ 1101, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for a heart disorder, to include as 
secondary to service-connected PTSD, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication of the veteran's 
claim, October 2005 and March 2006 letters satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).   

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection for a claimed disorder, 
the following must be shown:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Additionally, service connection may be granted where a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

The veteran's service treatment records, to include the 
veteran's service entrance and discharge examinations, are 
negative for any heart disorder.

Private medical records from September 2003, October 2003, 
December 2003, January 2004, April 2004, December 2004, 
February 2005, September 2005, and October 2005 noted 
paroxysmal, intermittent, or recurrent atrial fibrillation 
and predominantly nonobstructive or borderline coronary 
artery disease.  In a November 2004 letter, a private 
physician who conducted studies addressing the link between 
PTSD and other disorders, stated that research showed that 
veterans with PTSD have substantially higher rates of major 
chronic disease.  The physician also stated that a recent 
study suggested that coronary heart disease was associated 
with PTSD.

In VA medical records from May and July 2001, there were 
abnormal findings suggestive of coronary artery disease and 
probable acute coronary syndrome.  VA medical records from 
September 2003, October 2003, February 2004, March 2004, May 
2004, July 2004, February 2005, March 2005, May 2005, and 
September 2005 assessed recurrent or intermittent atrial 
fibrillation and coronary artery disease.  A November 2005 VA 
heart disorders and arrhythmias examination was conducted 
upon a review of the claims file.  Upon examination, the 
diagnosis was paroxysmal atrial fibrillation and 
nonobstructive coronary disease.  The examiner opined that 
the veteran's heart disorders were not due to PTSD and that 
PTSD did not aggravate the heart disorders.  The examiner 
noted that the veteran had a number of risk factors which 
were the most likely cause of his heart disorders and that 
current medical literature did not show a specific 
relationship between PTSD and coronary issues and atrial 
fibrillation.  VA medical records from February, March, May, 
and July 2006 VA noted atrial fibrillation and chronic 
ischemic heart disease.  

In various lay statements of record, the veteran stated that 
his heart problems were due to his service-connected PTSD 
symptomatology.  Medical articles submitted in December 2005 
noted that recent studies had linked psychological trauma and 
cardiovascular disease.  Medical articles submitted in 
January 2006 concluded that veterans with diagnosed PTSD were 
5 times as likely to have heart disease and increased 
mortality that could not be related to any other factors.  

The evidence of record does not support a finding of direct 
or secondary service connection for a heart disorder.  There 
are currently diagnosed heart disorders - atrial 
fibrillation, coronary artery disease, and ischemic heart 
disease.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 
1997) (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).  
But there is no evidence of a heart disorder during active 
service.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury).  Additionally, the other competent evidence of 
record does not demonstrate that the veteran's heart 
disorders are related to active service.  Hickson, 12 Vet. 
App. at 253 (holding that service connection requires medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability).  The first evidence of a 
heart disorder was not until 2001, over 30 years after 
service discharge.  Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to account for the lengthy 
time period for which there is no clinical documentation of 
disorder).  

Furthermore, the evidence of record does not demonstrate that 
the veteran's heart disorders are due to service-connected 
PTSD.  See Allen, 7 Vet. App. at 448 (holding that secondary 
service connection requires a current disability that was 
either caused or aggravated by a service-connected 
disability).  First, a VA examiner opined that the veteran's 
heart disorders were not caused or aggravated by PTSD, but 
were more likely due to unrelated risk factors.  See Allen, 7 
Vet. App. at 448.  This opinion is probative because it was 
based upon a review of the claims file and an examination of 
the veteran and contained supporting rationale.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors 
for assessing the probative value of a medical opinion 
included the physician's access to the claims file and the 
thoroughness and detail of the opinion); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the 
Board is not free to substitute its own judgment for that of 
an expert).  Second, the veteran's testimony that his heart 
disorders are related to PTSD is not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (holding that lay 
testimony is competent to establish pain or symptoms, but not 
establish a medical opinion).  Third, the private physician's 
statement that a recent study suggested that coronary heart 
disease was associated with PTSD did not specifically link 
the veteran's heart disorders to his PTSD.  Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that evidence 
favorable to the claim that merely suggests a possibility 
that the disorder might have been caused by service radiation 
exposure is insufficient to establish service connection).  
Last, although the veteran submitted medical articles 
indicating that veterans with PTSD were more likely to have 
heart disease, the articles do not specifically address the 
veteran's situation or provide a basis for a medical opinion 
of record.  See Sacks v. West, 11 Vet. App. 314, 316-17 
(1998) (holding that a medical article can provide support 
for a claim, but must be combined with an opinion of a 
medical professional and reflect the specific facts of a case 
as opposed to a discussion of generic relationships); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that 
generic medical literature which does not apply medical 
principles regarding causation or etiology to the facts of an 
individual case does not provide competent evidence to 
establish a nexus between current disability and military 
service).  Accordingly, service connection for a heart 
disorder, to include as secondary to service-connected PTSD, 
is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a heart disorder, to include as 
secondary to service-connected PTSD, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


